 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    JENNA L. CARNEY,                                          Case No. 2:18-cv-00195-GMN-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9
      IQ DATA INTERNATIONAL, et al.,
10
                                          Defendants.
11

12          Before the court is plaintiff’s Notice of Settlement (ECF No. 79) which states that a
13   settlement has been reached with certain defendants named in the notice.
14          IT IS ORDERED that the settling parties shall have until February 25, 2019, to either
15   file a stipulation to dismiss with prejudice, or a joint status report advising when the stipulation to
16   dismiss will be filed.
17          DATED this 25th day of January 2019.
18

19
                                                               PEGGY A. LEEN
20                                                             UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                           1
